Citation Nr: 0936501	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from September 1978 to August 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision that 
reopened and denied the Veteran's claims for entitlement to 
service connection for a right shoulder disability and for a 
neck disability on a de novo basis.  By this decision, the RO 
also denied service connection for bilateral hearing loss and 
for hepatitis C.  

An October 2007 RO decision granted service connection and a 
noncompensable rating for bilateral hearing loss, effective 
May 7, 2003.  Therefore, that issue is no longer on appeal.  

A June 2008 RO decision granted service connection and a 10 
percent rating for degenerative arthritis of the neck, 
effective February 22, 2001, and granted service connection 
and a 10 percent rating for right shoulder strain, effective 
February 22, 2001.  Therefore, those issues are also no 
longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

As noted above, the Veteran had active service from September 
1978 to August 1985.  His DD-214 indicates that his 
occupational specialty was listed a light wheel mechanic and 
metal worker.  The Veteran contends that he incurred 
hepatitis C during his period of service due to a possible 
blood transfusion when he was involved in an accident in 
1982.  The Veteran alleges that he had internal bleeding and 
that he was in intensive care for three days before he knew 
anything that happened from the accident.  The Veteran also 
reports that he got a tattoo during service in 1982.  He 
further contends that he may have been exposed to hepatitis C 
when he borrowed razors or toothbrushes from other soldiers.  

The Veteran's service treatment records do not show treatment 
for hepatitis C or for any liver problems.  Such records do 
show treatment for a truck accident in May 1982.  A July 1982 
hospital discharge report noted that the Veteran was trapped 
under a five ton truck which had rolled over.  It was noted 
that the Veteran denied any loss of consciousness and that he 
complained of pain in his pelvis, lumbar area, and left upper 
back.  The discharge report indicated that the Veteran did 
not have any abdominal complaints and that he did have some 
pain with deep inspiration.  The discharge report also noted 
that the Veteran did not have any open wounds or abrasions 
and that there was no blood loss.  It was noted that the 
Veteran had a legal blood alcohol level.  The diagnoses were 
fracture of the left superior and inferior pubic rami, 
healed; bilateral peroneal nerve palsies, left resolved, 
right resolving; and fracture of the eleventh rib, healed.  

Post-service treatment records show treatment for disorders 
including alcohol dependence and hepatitis C.  

For example, an April 1995 VA medical record report related 
diagnoses including alcohol dependence and marijuana abuse.  

A November 2000 VA treatment entry noted that the Veteran was 
referred for evaluation of a positive hepatitis C serology.  
It was noted that the Veteran suffered a severe accident in 
1982 while in the service necessitating prolonged 
hospitalization.  The Veteran reported that he was unsure of 
any blood transfusions at that time.  He stated that no 
surgery was performed and that a suspicion of internal 
bleeding was entertained.  It was noted that the Veteran 
denied any use of intravenous drugs and that he had been 
treated in alcohol rehabilitation about eight to twelve years 
earlier.  The examiner related that the Veteran was hepatitis 
C positive and that it was suspected that the Veteran was 
exposed to hepatitis C following severe trauma that 
necessitated a transfusion.  

A May 2001 VA treatment entry noted that the Veteran had 
hepatitis C probably secondary to blood transfusions in 1982.  
The assessment was the same, stable.  A November 2001 entry 
related essentially similar information.  

A June 2002 VA treatment entry noted that the Veteran was 
seen for management of his hepatitis C.  It was reported that 
the Veteran suffered an abdominal crush injury in 1982 and 
that he was hospitalized in the intensive care unit for three 
days.  The Veteran indicated that a load of tank supplies 
shifted on a tractor trailer and pinned him.  He stated that 
he was unsure if he received transfusions during that time.  
The Veteran reported that he received multiple vaccinations 
via air guns from 1978 to 1982.  He denied any intravenous 
drug usage or cocaine inhalation.  It was noted that the 
Veteran had a history of beer consumption of six to eight 
beers a day for fifteen years.  He reported that his last 
beer consumption was four to five years earlier.  The 
assessment included hepatitis C.  A March 2003 VA treatment 
entry related an assessment that included hepatitis C.  

The Board observes that the Veteran has not been afforded a 
VA examination with the opportunity to obtain a responsive 
etiological opinion, following a thorough review of the 
entire claims folder, as to his claim for service connection 
hepatitis C.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  
        
Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for hepatitis C since October 2007.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since October 2007 should be 
obtained.  

2.  Schedule the Veteran for a VA 
examination to determine whether he 
suffers from chronic hepatitis C and for 
an opinion as to the likelihood that any 
such disorder diagnosed is related to his 
military service.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be sure 
to illicit from the Veteran and from 
review of the file, an accounting of all 
risk factors the Veteran may have had for 
contracting hepatitis C.  All tests deemed 
necessary should be conducted.  Based on a 
review of historical records, examination 
of the Veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether the Veteran 
currently suffers from chronic hepatitis 
C, and if so, whether it is at least as 
likely as not that the Veteran's hepatitis 
C and is related to service.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection 
hepatitis C.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


